DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

REASONS FOR ALLOWANCE
3.	The following is the Examiner’s Statement of Reasons for allowance: 
	No legally permissible combination of the prior art teaches, suggests or describes the specifically ordered and enumerated features of the independent claims inclusive of: 
“receiving private profile information which includes a profile message set for a targeted friend and a function embedded in the profile message, from a terminal of a user who uses the instant messaging service; 
storing the private profile information corresponding to the targeted friend; and transmitting the private profile information to a terminal of the targeted friend, 
wherein the private profile information is inputted in a private profile setting screen displayed on the terminal of the user, 
the private profile information is different from default profile information of the user, and is displayed as a profile of the user only in the terminal of the targeted friend, 
the default profile information is displayed as a profile of the user in terminals of friends, in which the private profile information is not set, among friends of the user, and 
the function is performed when the profile message is selected by the targeted friend.”
Share (US 2019/0288976 A1) teaches a disclosed computer-implemented method may include (1) receiving, from a participant of a discovery service of a social networking system, a request for a friend of the participant to assist the participant in making connections with other participants of the discovery service, (2) identifying at least one set of information that is associated with the discovery service and that is designated as private to the participant, and (3) providing the friend of the participant with access to at least a portion of the set of information via a recommendation interface that enables the friend of the participant to make recommendations to the participant regarding the set of information to assist the participant in making connections with other participants of the discovery service. Various other methods, systems, and computer-readable media are also disclosed.
Binenstock (US 2013/0103946 A1) discloses a computer platform and method for managing secure data transactions between user accounts on a server, based on the respective locations of mobile user devices related to the user accounts, where the user devices create a secured mobile communication cloud between themselves to ensure secure data communications.
The Examiner agrees with the Applicant’s arguments that Sharp-Binestock fails to discloses all of the limitations of the amended Claim 1 that includes previously objected to allowable subject matter, therefore the 35 USC 103 Rejection is hereby withdrawn. 
Independent Claim 2 & 6, are similar to Independent Claim 1, therefore the 35 U.S.C. 103 Rejection is withdrawn under the same reasoning as mentioned above. 
Claim(s) 3-5, 7-8 depends on Independent Claim 1, 2 & 6 therefore the 35 U.S.C. 103 Rejection is withdrawn for the same reasoning as mentioned above. 
There is no reasonable combination of the closest listed prior art made of record here, that discloses matter within the scope of all the limitation of the Independent Claims. 
That is, the combination of prior art does not teach or suggest a specific implementation with the following distinct properties that include: 
1) private profile information 2) function embedded in the profile message 3) storing private profile information 4) a private profile setting screen display 5) default profile information 6) transmitting profile information. 
Lastly, as evidenced by prosecution history (see Applicant Argument/Remarks 10/01/202, 08/02/2021 Non-Final Rejection) as previously stated above, the applicant arguments and the amended independent claim(s) are persuasive and overcome the 35 U.S.C. § 103 Rejection of Claim(s) 1-8. 
	Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

4. 	Claim(s) 1-8 is/are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702.  The examiner can normally be reached on M-F 7:00-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER B ROBINSON/Primary Examiner, Art Unit 2457